Peyton, C. J.,
delivered the opinion of the court.
The record in this case shows that the defendant in error, on the 6th day of March, 1872, obtained a judgment against the plaintiff in error, in a court of a justice of the peace, for the sum of $20.12 and costs of suit.
Prom this judgment-of the justice of the peace, the cause was-taken to the circuit court by writ of certiorari, and, on the 21st day of June, 1872, a judmentwas rendered by said circuit court against the said P. O’Leary and P. J. Stone his surety in the supersedeas .bond, for the said sum of twenty dollars and twelve cents with interest and costs; and from this judgment, the case is brought here by writ of error.
The first question presented by this record for our solution involves the jurisdiction of this court to entertain the writ of error.
The statute-provides that in all cases of appeal from the judgment rendered in the court of a justice of the peace, to the circuit, court, where the amount in controversy exceeds the sum of fifty dollars, either party shall be entitled to writ of error from the judgment of the circuit court, to the supreme court, as in cases-originating in the circuit courts. Section 1334 of the Rev. Code of 1871.
It is insisted by counsel for the plaintiff in error, that this pro*15vision of the statute is applicable only to cases of appeal from tbejustice’s court to the circuit court, and not to cases brought to> circuit court by the writ of certiorari.
In cases originating before justices, it is the amount in contra* versy which gives j urisdiction to this court, and that amount must exceed the sum ol fifty dollars. Appeals and writs of certiorari are only different modes of getting cases from a court of a justice of the peace to the circuit court, and do not affect the question of jurisdiction which, as above stated, depends solely upon the amount in controversy.
In the case at bar, the amount in controversy being less than fifty dollars, this court has no jurisdiction of the cause, and the-writ of error must, therefore, be dismissed.